Citation Nr: 9921788	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1969.  He was awarded the Purple Heart Medal for his 
service in Vietnam.

The instant appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for PTSD.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1997 for further 
development.


FINDING OF FACT

The medical evidence of record does not establish a clear 
diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

"A person who submits a claim for benefits under a law 
administered by the Secretary [of the Department of Veterans 
Affairs] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has not submitted 
evidence of a well-grounded claim for service connection for 
PTSD.

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996); Cohen v. Brown, 10. Vet. App. 128 (1997).  
In this case, the evidence of record does not show a clear 
diagnosis of PTSD.  As a result, the claim is not well 
grounded.  The Board makes no finding as to whether there is 
credible supporting evidence that the claimed inservice 
stressors actually occurred or as to whether there is a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor, as these 
criteria are not determinative of entitlement where there is 
a failure to meet the criteria of a clear diagnosis of PTSD.

The veteran's DD-214 indicated that his military occupation 
specialty was basic field artillery in the U. S. Army.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal with two Bronze Service Stars, the Purple Heart 
Medal, and the Marksman (Rifle) Badge.  Service medical 
records indicate that while in Vietnam in 1968 the veteran 
received shell fragment wounds to the right chest wall, 
abdomen, and right thigh.

A review of the veteran's service medical records indicated 
that he was psychiatrically normal during the induction 
examination conducted in October 1967.  There is no 
indication that he ever complained of or was treated for any 
psychiatric complaints during his period of active duty.  
During his October 1969 separation examination clinical 
psychiatric examination was again noted to be normal.

A review of the claims folder prior to 1995 revealed no 
pertinent medical evidence.  There was one VA examination 
performed in January 1970 which noted that the veteran's 
nervous system was normal.  The veteran filed the present 
claim for benefits in September 1995.  He indicated that his 
medical records were at the VA Medical Center (MC) in 
Alexandria, Louisiana.  Treatment records from that facility 
dated from February to October 1995 were associated with the 
claims folder.  These records showed no evidence of 
psychiatric complaints, treatment, or diagnosis.

In February 1996 the veteran underwent a VA PTSD examination 
performed by a psychologist.  The veteran reported that while 
on active duty in Vietnam his camp was almost overrun, and a 
hand grenade went off near him which caused his shell 
fragment wounds.  Several other members of his unit were 
killed.  After service the veteran worked as a carpenter and 
in the oil fields.  He stated that he had been married and 
divorced, he had a history of alcohol abuse, and he had 
"trouble with his temper."

The veteran's main complaint was breathing problems related 
to his service-connected chest wall injury.  He described 
difficulty sleeping and concentrating, but he denied an 
exaggerated startle response.  He stated that he could not 
remember all of his Vietnam experience and that he had fewer 
dreams about Vietnam than he had in the past.  The veteran 
was dressed in a neat manner, he answered all questions, and 
his speech was easy to comprehend.  His affect was slightly 
anxious, his insight was fair, and his judgment was fair to 
good.  No thought disorders were noted.

The examiner reviewed the claims folder and the chart and 
administered the short form of the Minnesota Multiphasic 
Personality Inventory-2 (MMPI) and the Mississippi Combat 
Stress Scale (MCSS).  The validity of the MMPI was 
questionable and corresponded to the profile of someone who 
exaggerated responses.  Some anxiety and depression were 
noted, but they were atypical of PTSD.  The MCSS revealed a 
score lower than the range indicative of PTSD.

While the examiner acknowledged that the veteran had some 
stress due to physical health and had some symptoms and 
history consistent with PTSD, he concluded that the veteran 
was not showing "the symptoms needed to qualify for this 
diagnosis."  The final diagnosis was adjustment disorder 
with mixed anxiety and depressed mood.

Pursuant to the Board's October 1997 remand, further 
development was performed.  VA treatment records from the 
Alexandria VAMC dated from November 1995 to March 1998 were 
associated with the claims folder.  A review of these records 
showed no diagnosis of PTSD.  The records showed that the 
veteran was assessed with chronic depression in a May 1996 
outpatient medical record.  He reported trouble sleeping, 
irritability and anxiety for the past several years.  He had 
been taking Prozac.  His Prozac prescription was changed and 
continued, and he was also prescribed Trazodone and Vistaril.

In August 1998 the veteran underwent another VA PTSD 
evaluation performed by the same psychologist who had 
evaluated him in 1996.  Additional testing was performed, 
including a multiaxial personality inventory (MCMI-2) in 
addition to the MMPI and the MCSS.  The claims folder was 
also reviewed.  The veteran reported continued problems with 
sleep and dreams of Vietnam, but once again his primary 
complaint was of breathing problems.  Mental status 
evaluation was essentially the same as the findings in the 
1996 examination report.

The MMPI results once again revealed probable exaggeration of 
symptoms.  Thus the profile could not be considered 
interpretable.  The MCMI-2 was also deemed invalid based on 
very high scores on the disclosure and debasement subtests.  
The MCSS revealed a raw score "well above the average for 
Vietnam veterans diagnosed with PTSD."  It was the 
examiner's opinion that the veteran had exaggerated his 
answers to that test as well.

The examiner concluded that the veteran "had the 
background" for PTSD and noted that he was a Purple Heart 
recipient, but stated that:

However, the testing does not, in my 
opinion, support the diagnosis [of PTSD].  
The inference of exaggeration on the 
psychological testing tests does not in 
and of itself indicate this veteran does 
not have PTSD.  However, testing and 
interview data does not provide support 
for a diagnosis of PTSD.

Also in August 1998 the veteran underwent a VA PTSD 
examination performed by a medical doctor.  The physician had 
reviewed the record, including the 1996 and 1998 
psychological testing results.  The examiner noted that the 
veteran did not recall much of Vietnam in the past, but now 
indicated that he recalled "a lot of times."  He recalled 
grenade fire, men hollering, and a song which he now dislikes 
due to its association with Vietnam.  He indicated that his 
sleep had improved with medication.  He described nightmares 
and weird dreams, but he did not describe anything of 
Vietnam.

The veteran reported that he was treated with Valium by a 
private doctor 15 years previously after seeing a movie.  He 
denied ever being in a hospital.  He reported that had been 
treated for anxiety and depression at the VA mental clinic in 
Alexandria.  He denied hearing or seeing things, but he said 
he sits where people cannot get behind him.  He reported that 
his feeling withdrawn had improved with medication.  He 
disliked crowds and said he had been depressed, but he had no 
suicidal plans or attempts.

The examiner noted that when asked to describe his mental 
illness, the veteran spoke of sleep problems, not Vietnam.  
The veteran was neat, alert, and competent.  He related well, 
and he was fully oriented.  No psychosis was noted, and his 
memory was fairly good.  He did not talk much of Vietnam, and 
he said he did not recall much about it except being wounded.  
Mood was normal, there was no thought disorder, and speech 
was coherent and logical.  He denied delusions, 
hallucinations, or suicidal or homicidal ideas.  Insight and 
judgment were good.

The examiner concluded that "[t]his does not seem to meet 
the full criteria of a posttraumatic stress disorder."  He 
also stated that while the veteran "does seem to show some 
signs of anxiety and depression . . . it would probably not 
be service connected."  The current diagnoses were listed on 
Axis I as dysthymic disorder and anxiety disorder. 

Hence, the evidence of record reveals no clear diagnosis of 
PTSD.  The 1996 and 1998 VA examinations did not diagnose 
PTSD, nor did the recent VA treatment records.  There is 
simply no clear diagnosis of PTSD anywhere in the medical 
evidence of record.  As noted above, his primary psychiatric 
problems were assessed as depression and anxiety, and a link 
to service was specifically denied by the most recent VA 
examiner.

Thus, the Board finds that the medical evidence of record 
does not support a finding of a clear diagnosis of PTSD in 
this case.  "In the absence of proof of a present pertinent 
disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Not having asserted 
any plausible basis of entitlement to service-connection for 
PTSD under 38 U.S.C.A. § 1110 or 38 C.F.R. § 3.304(f), the 
appellant has failed to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for PTSD.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
for PTSD is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of that 
claim.  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in a May 1996 statement of the case 
which informed the appellant that the reason his claim for 
PTSD had been denied was that there was no diagnosis of PTSD.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1995).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for PTSD is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

